Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                      No. 04-19-00128-CV

                            Rajah JEFFERS and all other occupants,
                                        Appellants,

                                                v.

               HOUSING AUTHORITY OF THE CITY OF SAN ANTONIO,
                                 Appellee

                  From the County Court at Law No. 10, Bexar County, Texas
                               Trial Court No. 2019CV00800
                        Honorable John Francis Davis, Judge Presiding

 BEFORE CHIEF JUSTICE MARION, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION.

       We order that no costs be assessed against appellants Rajah Jeffers and all other occupants
because they are indigent.

       SIGNED September 18, 2019.


                                                 _________________________________
                                                 Beth Watkins, Justice